FILED
                             NOT FOR PUBLICATION                            SEP 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHEN XING, a.k.a. Xing Chen,                     No. 11-73280

               Petitioner,                       Agency No. A094-926-890

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 20, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Xing Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) dismissal of his appeal from the immigration

judge’s (“IJ”) denial of his applications for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s adverse credibility finding and other factual findings underlying the

determination that an applicant is ineligible for asylum and withholding of

removal. Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010); Zhou v. Gonzales,

437 F.3d 860, 864-65 (9th Cir. 2006). We deny the petition for review.

      The agency’s adverse credibility decision was reasonable and supported by

substantial evidence given the totality of the circumstances, including non-trivial

inconsistencies within Chen’s testimony and between his testimony, his written

statement, and his father’s letter. See Shrestha v. Holder, 590 F.3d 1034, 1039-42

(9th Cir. 2010). We reject Chen’s contention that the BIA failed to consider an

explanation for why Chen’s father did not mention in his letter that police still visit

their home looking for Chen. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th

Cir. 2010).

      The BIA properly concluded that, in the absence of credible evidence, Chen

cannot establish his eligibility for asylum or withholding of removal. See Rizk v.

Holder, 629 F.3d 1083, 1091 (9th Cir. 2011); Shrestha, 590 F.3d at 1048 (holding

that substantial evidence supported denial of withholding of removal because,

absent the petitioner’s discredited testimony, no objective evidence established a

clear probability of persecution).




                                           2                                     11-73280
PETITION FOR REVIEW DENIED.




                       3      11-73280